Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gettman (US 2011/0282144).
Regarding claim 1, Gettman discloses a method for localizing a nodule of a patient, comprising: inserting a delivery tool (602) into a patient, the delivery tool carrying a magnetic fiducial (604; Figure 6A; ¶[0101]); releasing the magnetic fiducial from the delivery tool into or adjacent a nodule (¶[0061], [0062], [0065]); and locating the magnetic fiducial with a localization tool (702; Figure 7; ¶[0102]).
Regarding claim 2, locating the magnetic fiducial includes guiding a magnetic portion of the localization tool toward the magnetic fiducial (¶[0102]). 
Regarding claim 3, the method further comprises locking the magnetic portion of the localization tool onto the magnetic fiducial (¶[0102]). 
Regarding claim 5, the magnetic fiducial includes a radiopaque material that is visualized with an imaging system during insertion of the delivery tool (¶[0059]; capable of being imaged by such a device which is not positively recited as a method step). 
Regarding claim 6, Gettman discloses a localization system, comprising: a magnetic fiducial (604; ¶[0101]); a delivery tool (602) configured to deploy the magnetic fiducial therefrom; and a localization tool (702) having a magnetic portion configured to attract the magnetic fiducial (¶[0102]). 
Regarding claim 7, the magnetic portion of the localization tool is configured to selectively lock onto the magnetic fiducial (¶[0102]). 
Regarding claim 8, the delivery tool includes: a housing (602) configured for receipt of the magnetic fiducial; and a pusher (610) axially movable through the housing and configured to release the magnetic fiducial from the housing (¶[0101]). 
Regarding claim 11, the magnetic fiducial includes a radiopaque material (¶[0059]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Gettman (US 2011/0282144).
Regarding claims 4 and 9, Gettman discloses that releasing the magnetic fiducial includes advancing a pusher (610) of the delivery tool, thereby separating the magnetic fiducial from a magnet of or within (at least within the concave portion of the distal end) the delivery tool (¶[0101]). 
Gettman fails to specifically disclose whether or not the magnet is permanent.
However, Gettman discloses that a suitable magnetic material for causing attraction of the fiducial to the delivery tool is a permanent magnetic material (¶[0059]).
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to have used a permanent magnet as the magnet of the delivery tool as a matter of obvious design choice since Gettman effectively teaches a permanent magnet is a suitable material for causing attraction of the fiducial to the delivery tool.
Regarding claim 10, as evident from Figure 6A and ¶[0101], the permanent magnet would need to be positioned proximally of the magnetic fiducial.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the permanent magnet and magnetic fiducial with polarities as claimed as the examiner takes official notice that it is notoriously old and well-known to cause attraction between magnets by arranging the polarities in the claimed manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax  (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771